The error which I find justifies reversal is the giving of an instruction in behalf of the plaintiff which authorized judgment in her favor upon a mere finding that there was a bit of glass in the water. If the action is one upon warranty, it must be shown that the beverage was served with a dangerous foreign matter therein. If, however, the action is considered one upon negligence, the instruction is defective in not compelling a finding by the jury that the foreign particle came into the glass through the defendant's failure to use ordinary care.